Exhibit 10.1

 

LOGO [g660773g53f74.jpg]    LOGO [g660773g67c10.jpg]

If you need more room than is provided for in a panel, and your software allows,
you can expand any panel in the form. Alternatively use continuation sheet CS
and attach it to this form.

 

1  

Title number(s) of the property: EGL434767

 

2  

Property: Pharmacy Manufacturing Unit, Britannia Walk N1 7LU

 

3  

Date: 14 December 2018

 

4  

Transferor: Moorfields Eye Hospital National Health Service Foundation Trust

 

For UK incorporated companies/LLPs

Registered number of company or limited liability partnership including any
prefix:

 

For overseas companies

(a)   Territory of incorporation:

 

(b)   Registered number in England and Wales including any prefix:

 

5  

Transferee for entry in the register: MeiraGTx UK II Limited

 

For UK incorporated companies/LLPs

Registered number of company or limited liability partnership including any
prefix: 09348737

 

For overseas companies

(a)   Territory of incorporation:

 

(b)   Registered number in England and Wales including any prefix:

 

6  

Transferee’s intended address(es) for service for entry in the register:

 

92 Britannia Walk, London, England, N1 7NQ

 

7   The transferor transfers the property to the transferee 8  

Consideration

 

☒   The transferor has received from the transferee for the property the
following sum (in words and figures): £5,250,000 (five million two hundred and
fifty thousand pounds)

 

☐   The transfer is not for money or anything that has a monetary value

 

☐   Insert other receipt as appropriate:

 

 



--------------------------------------------------------------------------------

9  

The transfer or transfers with

 

☒   full title guarantee

 

☐   limited title guarantee

 

The covenants for title implied by this title guarantee are varied as set out in
panel 11.

 

10  

Declaration of trust. The transferee is more than one person and

 

☐   they are to hold the property on trust for themselves as joint tenants

 

☐   they are to hold the property on trust for themselves as tenants in common
in equal shares

 

☐   they are to hold the property on trust:

 

11  

Additional provisions

 

   

11.1  The following definitions apply in this transfer:

 

“LPMPA 1994” mean the Law of Property (Miscellaneous Provisions) Act 1994.

 

“Lease” means the lease dated 12 October 2001 and made between (1) Islington and
Shoreditch Housing Association Limited and (2) Moorfields Eye Hospital NHS
Trust.

 

“Occupational Lease” means the lease dated 2 February 2016 and made between
(1) Moorfields Eye Hospital NHS Foundation Trust (2) MeiraGTx Limited and
(3) Kadmon Corporation LLC.

 

“Supplemental Document” means the licence to carry out alterations dated 6
September 2011 made between Islington and Shoreditch Housing Association Limited
(1) and Moorfields Eye Hospital NHS Foundation Trust (2).

 

   

11.2  The expressions “landlord covenant” and “tenant covenant” have the meaning
given to them by the Landlord and Tenant (Covenants) Act 1995.

 

   

11.3  Variation of title guarantee

 

   

The covenants implied under the LPMPA 1994 are modified so that:

 

   

11.3.1  the covenant set out in section 3 of the LPMPA 1994 will extend only to
charges or incumbrances created by the Transferor; and

 

   

11.3.2  the covenants implied by section 4(1 )(b) of the LPMPA 1994 shall be
limited so that the Transferor will have no liability under them for the
consequences of any breach of the terms of the Lease relating to the physical
state or condition of the Property.

 

   

11.4  Indemnity covenant

 

   

11.4.1  The Transferee covenants with the Transferor by way of indemnity only,
on the Transferee’s behalf and on behalf of the Transferee’s successors in
title, from the date of this transfer to observe and perform:

 

   

11.4.1.1  the charges, encumbrances, covenants and restrictions contained or
referred to in the property and charges register of the title above referred to
in so far as they are subsisting and capable of taking effect; and

 



--------------------------------------------------------------------------------

   

11.4.1.2  the landlord covenants in or implied by the Occupational Lease;

 

and will keep the Transferor indemnified against all proceedings, costs, claims
and expenses arising from any failure to do so.

 

11.4.2  The Transferee covenants that the Transferee and the Transferee’s
successors in title will from the date of this transfer until the end of the
term granted by the Lease and any statutory continuation of it pay the rents
reserved by the Lease and observe and perform the tenant covenants of the Lease
and Supplemental Document and keep the Transferor indemnified against all
proceedings, costs, claims and expenses arising because of any failure to do so.

 

12

 

Execution

 

Executed as a Deed by Moorfields Eye Hospital

National Health Service Foundation Trust whose

Corporate common seal was hereunto affixed in

the presence of:-

 

       

 

Authorised Signatory:

 

Authorised Signatory:

 

LOGO [g660773g41p35.jpg]

 

LOGO [g660773g63c12.jpg]

   

Executed as a Deed by MeiraGTx UK II Limited

acting by [                            ], a director,

in the presence of:-

         

        Director:

 

       

Witness signature:

 

Witness name:

 

Witness address:

 

Witness occupation:

 

       

WARNING

If you dishonestly enter information or make a statement that you know is, or
might be, untrue or misleading, and intend by doing so to make a gain for
yourself or another person, or to cause loss or the risk of loss to another
person, you may commit the offence of fraud under section 1 of the Fraud Act
2006, the maximum penalty for which is 10 years’ imprisonment or an unlimited
fine, or both.

Failure to complete this form with proper care may result in a loss of
protection under the Land Registration Act 2002 if, as a result, a mistake is
made in the register.

Under section 66 of the Land Registration Act 2002 most documents (including
this form) kept by the registrar relating to an application to the registrar or
referred to in the register are open to public inspection and copying. If you
believe a document contains prejudicial information, you may apply for that part
of the document to be made exempt using Form EX1, under rule 136 of the Land
Registration Rules 2003.

© Crown copyright (ref: LR/HO) 04/17



--------------------------------------------------------------------------------

These are the notes referred to on the following official copy

Title Number EGL434767

The electronic official copy of the document follows this message.

This copy may not be the same size as the original.

Please note that this is the only official copy we will issue. We will not issue
a paper official copy.



--------------------------------------------------------------------------------

Dated 12 October 2001

ISLINGTON AND SHOREDITCH HOUSING ASSOCIATION LIMITED

- and -

MOORFIELDS EYE HOSPITAL NHS TRUST

 

 

LEASE

of

Pharmacy Manufacturing Unit

Britannia Walk

Hackney

London N1

 

 

 

                         Term

   :            125 years

                         Commencing

   :            the date of this Lease

                         Rent

   :            Peppercorn

                         Premium

   :            £1,875,000 plus VAT

 

LOGO [g660773dddsnap1.jpg]

100 Fetter Lane

London EC4A 1BN

Tel: 020 7242 1011 Fax: 020 7894 6768

 

This official copy is incomplete without the preceding notes page.



--------------------------------------------------------------------------------

 

Table of Contents

 

 

Clause No.    Page No.  

1.  INTERPRETATION

     1  

Particulars

     1  

Definitions

     1  

Miscellaneous

     7  

2.  DEMISE

     10  

3.  TENANT’S COVENANTS

     10  

Rents

     10  

Outgoings and Utilities

     10  

Service Charge

     11  

Repair

     11  

Decoration and Upkeep

     12  

Yield Up

     12  

Rights of Entry and to Ensure Repair

     13  

Alterations

     13  

Signs

     14  

Use

     14  

Alienation

     15  

Registration

     18  

Notices

     18  

Laws

     18  

Planning and Environmental

     19  

Landlord’s Expenses

     19  

VAT

     20  

Indemnity

     20  

Interest

     21  

Regulations

     21  

Encumbrances

     22  

Clinical and other Waste

     22  

4.  LANDLORD’S COVENANT

     22  

Quiet Enjoyment

     22  

To provide services

     22  

Leases of other parts of the Landlord’s Estate

     23  

Alterations

     23  

Enforcing tenant’s covenants

     24  

5.  INSURANCE PROVISIONS

     24  

6.  PROVISOS

     27  

Agreement and Declaration

     27  

 

This official copy is incomplete without the preceding notes page.



--------------------------------------------------------------------------------

Re-Entry

     27  

Warranty concerning Use

     27  

Landlord’s Estate

     27  

Notices

     28  

Understanding and Representations

     28  

Concessions to Tenant

     28  

Suspension of Services

     28  

Exclusion of liability

     29  

Disputes between Occupants

     29  

Sale of Goods

     29  

7.  NEW TENANCY

     29  

8.  EXCLUSION OF CONTRACTORS (RIGHTS OF THIRD PARTIES) ACT 1999

     29  

9.  STAMP DUTY

     29  

10.  CHARITIES ACT 1993

     29  

11.  AGREEMENT FOR LEASE

     29  

SCHEDULE 1

     30  

Rights Granted

     30  

SCHEDULE 2

     32  

Rights Excepted and Reserved

     32  

SCHEDULE 3

     33  

Encumbrances

     33  

SCHEDULE 4

     34  

Landlord’s expenses and outgoings and other heads of expenditure in respect of
which the Tenant is to pay a contribution by way of service charge

     34  

SIGNATURE PAGE

     36  

 

This official copy is incomplete without the preceding notes page.



--------------------------------------------------------------------------------

PARTICULARS

2001

 

DATE:

   12th October

LOGO [g660773dfssnap2.jpg]

   ISLINGTON AND SHOREDITCH HOUSING ASSOCIATION LIMITED (a company registered by
the Housing Corporation No L0457 and an Industrial and Provident Society) No
11614 R whose registered office is at 98 Shepperton Road London N1 3DF   
MOORFIELDS EYE HOSPITAL NATIONAL HEALTH SERVICE TRUST of City Road London EC1V
2PD

Premises:

  

The pharmacy manufacturing unit comprising part of the ground floor of

Block E, the basement and sub-basement levels, the Fresh Air Inlet, the fire
escape forming part of Block B and the Service Tower as shown edged red on Plans
3 to 10 and as more specifically defined in Clause 1.2 of this Lease

Contractual Term:

   125 years from and including the Term Commencement Date

Term Commencement Date:

   the date of this Lease

Rent Commencement Date:

   the date of this Lease

Rent:

   Peppercorn

Permitted Use:

   as a pharmacy manufacturing unit with ancillary offices, loading and storage
space or use by any Health Service Body for an healthcare use or such other use
as may be approved in writing by the Landlord, such approval not to be
unreasonably withheld or delayed

External Decorating Year:

   2008 and seven yearly thereafter

Service Charge Contribution:

  

(i) the percentage of the costs incurred by the Landlord in providing the
services set out in Part I of Schedule 4 to the Structure:

  

Para (i) of Structure = 16%

  

Para (ii) of Structure = 100%

  

Para (iii) of Structure as follows:

  

(a)   100% as to any structural parts of the lower basement and upper basement
shown respectively with red edging on Plans 3 and 4 including the lower basement
floor slab and the upper basement floor slab but excluding any structural parts
within (b) and (c) below;

  

(b)   53.71% as to the upper basement roof slab forming the roof of the basement
immediately below ground level including internal supporting columns and the
block and concrete wall enclosure below ground except the party wall between the
upper basement and the Landlord’s Car Park;

  

(c)   50% as to the party wall between the upper basement and the Landlord’s Car
Park;

 

This official copy is incomplete without the preceding notes page.



--------------------------------------------------------------------------------

THIS LEASE is made as a deed on the date and between the parties specified in
the Particulars.

 

1.      INTERPRETATION    1.1   Particulars      In this Lease the words and
expressions contained in the Particulars have the meanings specified in the
Particulars but as further defined (if applicable) in Clause 1.2 and elsewhere
in this Lease.    1.2   Definitions      In this Lease (unless the context
otherwise requires) the following words and expressions have the following
meanings:      “1954 Act”    the Landlord and Tenant Act 1954;      “1995 Act”
   the Landlord and Tenant (Covenants) Act 1995;     

“Authorised Guarantee Agreement”

   an authorised guarantee agreement as defined in section 16 of the 1995 Act;
     “Authorised Guarantor”    any person who enters into an Authorised
Guarantee Agreement pursuant to this Lease;      “Block E”    the ground to
fifth floor building shown for identification only shaded yellow on Plan 2 but
which for the avoidance of doubt excludes the Service Tower;      “Common Parts”
   those parts of the Landlord’s Estate which are designated by the Landlord in
its reasonable discretion for use and capable of use by the Tenant in common
with the Landlord and all other tenants and occupiers and those authorised by
them shown for the purpose of identification only edged green and hatched green
on Pian 2(including (without limitation) the Courtyard) and the area of paving
beside Block E shown edged and hatched brown on Plan 5 and the Conduits (other
than those Conduits exclusively serving the Premises);      “Conduits”    sewers
drains gutters ducts pipes wires cables watercourses high pressure water mains
and other conducting media and also manholes inspection chambers tanks pumps
transformer substations and apparatus used in conjunction with them;     
“Courtyard”    the internal courtyard shown edged green on Plan 2;     
“Development Agreement”    An agreement dated 1st September 2001 and made
between the parties hereto pursuant to which the Landlord agreed to procure the
construction of the Premises, as varied by the Deed of Variation
dated 12th October 2001 and also made between the

 

Page 1

This official copy is incomplete without the preceding notes page.



--------------------------------------------------------------------------------

        

       

Para (iv) of Structure = 19.82%

       

Para (v) of Structure = 19.82%

       

Para (vi) of Structure = 100%

       

(ii)  5% of the costs incurred by the Landlord in providing the services set out
in Part II of Schedule 4; and

       

(iii)  19.82% of the costs incurred by the Landlord in providing the services
set out in Part III and IV of
Schedule 4

       

(iv) 19.82% of the costs incurred by the Landlord in providing the services
referred to in Sub-Clause 4.2.1.2 to such parts of the Landlord’s Estate as are
not part of the Structure and fall outside paragraphs (i) to (iii) inclusive
above

        such percentages being a fair proportion having regard to the Gross
Internal Area of the Premises as a proportion of the Gross Internal Area of all
the buildings and the Courtyard forming the Landlord’s Estate (or the relevant
parts thereof) Provided that the Landlord shall be at liberty fairly reasonably
and properly to vary such percentages from time to time in the event that the
Gross Internal Area of the Premises as a proportion of the Gross Internal Area
of the Landlord’s Estate (including the Courtyard) (or the relevant parts
thereof) is altered and in the event of any dispute about the percentage of the
Service Charge Contribution the same shall be referred to arbitration or expert
determination as the parties shall agree and in default of agreement by
arbitration parties hereto;

 

This official copy is incomplete without the preceding notes page.



--------------------------------------------------------------------------------

“Estimated Service Charge”    The Landlord’s reasonable estimate of the Service
Charge which will be payable by the Tenant during the Landlord’s Financial Year;
“Fresh Air Inlet”    the fresh air inlet exclusively serving the Premises shown
edged red on Plan 2 including any part or parts above ground level in the
Courtyard. “Gross Internal Area”    the gross internal area as defined by the
RICS Code of Measuring Practice as at today’s date; “Group Company”    a company
that is a member of the same group within the meaning of section 42 of the 1954
Act; “Guarantor”    a person who guarantees any or all of the Tenant’s
Obligations in this Lease including an Authorised Guarantor and including any
personal representative of them; “Health Service Body”    a health service body
as defined in Section 4(2) of the National Health Service and Community Care Act
1990 and/or any publicly funded body providing services consistent with the
Permitted Use; “Insurance Rent”    the sums payable by the Tenant in accordance
with Clause 5; “Insured Risks”    fire, storm, tempest, lightning, explosion,
earthquake (fire and shock) aircraft and articles falling from them except in
times of war, riot, civil commotion, malicious damage, impact by road vehicles,
flood, burst and overflow of water pipes tanks or apparatus and such other risks
as the Landlord may insure against from time to time (subject in each case to
such exclusions limitations conditions and excesses as the Landlord from time to
time reasonably agrees with the Insurers) but excluding any risk against which
the Landlord does not insure because cover is not ordinarily available in the
London insurance market or is only available in that market subject to
conditions or at a premium which the Landlord considers unacceptable; “Insurers”
   the insurers from time to time of the Premises; “Interest”    interest at the
Interest Rate (both before and after judgment) accruing on a daily basis and
compounded with quarterly rests on the Quarter Days; “Interest Rate”    3% above
the base lending rate from time to time of Lloyds TSB plc or such other bank
(being a member of the Committee of London and Scottish Bankers) as the Landlord
may from time to time nominate in writing or (if base lending rates of banks
forming such Committee

 

Page 2

This official copy is incomplete without the preceding notes page.



--------------------------------------------------------------------------------

   cease to be published or the Committee ceases to exist) such other comparable
rate of interest as the Landlord reasonably specifies; “Landlord’s Car Park”   
The car park at basement level immediately adjacent to the Premises at basement
level and the access ramp from the public highway at Britannia Walk; “Landlord’s
Estate”    the freehold land at Nile Street Britannia Walk Ebenezer Street and
Vestry Street in the London Borough of Hackney shown edged blue on Plan 1
attached to this Lease and registered at HM Land Registry under title number EGL
249920; “Landlord’s Expenses”    solicitors’ counsels’ surveyors’ and other
consultants’ and professionals’ fees and costs bailiffs’ fees including all
disbursements; “Landlord’s Financial Year”    1 April in any year to 31 March in
the year following or such other period of twelve months as the Landlord may
from time to time decide provided that the first Landlord’s Financial Year shall
run from the date hereof to the 31st March in the year next following and the
last financial year shall determine upon termination of this Lease;
“Landlord’s Representative”    the Landlord’s Surveyor or any other
appropriately qualified person the Landlord from time to time
appoints to represent it with regard to this Lease; “Landlord’s Surveyor”    any
suitably qualified person from time to time appointed by the Landlord to carry
out surveying and/or management functions relating to the Premises; “Law”    Act
of Parliament, statutory instrument, regulation, byelaw, requirement of a
competent authority, statutory body, utility company or authority, common law or
regulation, directive or mandatory requirement of the European Union; “this
Lease”    this lease as varied from time to time together with any document
which is supplemental to or collateral with or entered into pursuant to it;
“Liability”    all actions proceedings costs claims demands losses expenses and
liabilities; “Loading Bay”    the loading bay shown hatched orange and shaded
green on Plan 5 “Normal Business Hours”    8.00 am to 7.00 pm Mondays to Fridays
and 8.00 am to 1.00 pm on Saturdays (excluding all public holidays) “Outgoings”
   all present and future rates taxes duties charges assessments impositions and
outgoings (whether or not of a capital or non-recurring nature and including any
of a novel nature);

 

Page 3

This official copy is incomplete without the preceding notes page.



--------------------------------------------------------------------------------

“Plans”    the plans 1 – 10 annexed to this Lease; “Premises”    means the
Premises as defined in the Particulars including:   

 

(i)  the interior fascias of all walls and columns in the lower basement and
upper basement and the lower basement floor slab and the upper basement
floor/ceiling slab and the ceiling slab forming the roof of the basement
(including the part forming the floor of the Courtyard) and of the room at upper
and lower basement levels housing the cavity drainage pump and the waste water
sump pump referred to in (ix) below and of the fire escape stairwell at upper
and lower basement level (but not at ground floor level) forming part of Block B
(the upper and lower basement being shown edged red on Plans 3 and 4); and

 

(ii)  the interior fascias of all walls columns and the floor and ceiling slabs
of Block E at ground floor level (the ground floor level being edged red on Plan
5); and

 

(iii)   the interior fascias of all walls columns of and the floor and ceiling
slabs of the Service Tower; and

 

(iv) the interior fascia of the roof of the flammable waste store at first floor
level of the Service Tower; and

 

(v)   all fixtures and fittings from time to time; and

 

(vi) any carpets and blinds provided by the Landlord; and

 

(vii)  all improvements alterations and additions to the Premises and

 

(viii)  all Conduits which are within or (to the extent within the Landlord’s
Estate and which have not been publicly adopted) exclusively serve the Premises;
and

 

(ix) all plant and machinery within or exclusively serving the Premises
including without limitation lifts central heating lighting air conditioning
fresh air venting systems and the cavity drainage pump under Block B and the
waste water sump pump under Block B and the fire alarm and sprinkler systems;
and

 

Page 4

This official copy is incomplete without the preceding notes page.



--------------------------------------------------------------------------------

  

(x)   all doors windows glass door and window furniture; and

  

(xi) raised floors; and

  

(xii)  suspended ceilings their means of attachment and voids above them; and

  

(xiii)  the hoist lift shaft from the lower basement to the first floor of the
Service Tower and the stairwell from the lower basement level to ground level
shown at ground level shaded yellow and purple respectively on Plan 5; and

  

(xiv) the Loading Bay and the air space above it from ground to second floor
level; and

  

(xv)   all internal non-structural walls and partitioning

   and any reference to the Premises includes any part of them (except where the
word is used in Clause 3.11)

“Premium”

   the sum of £1,875,000 (plus VAT thereon)

“Proportion”

   the proportion which the Gross Internal Area of the Premises bears to the
Gross Internal Area of the Landlord’s Estate

“President”

   the president of the RICS or any person authorised to act on his behalf;

“Quarter Days”

   25th March, 24th June, 29th September and 25th December in each calendar year
and “Quarter Day” means any one of them;

“Rents”

   all sums made payable by Clause 2;

“RICS”

   the Royal Institution of Chartered Surveyors or any institution association
or other body of which (by reason of amalgamation or otherwise and whether or
not retaining a separate identity) the RICS may become a constituent part or
which may replace it;

“Service Charge”

   a sum representing the Service Charge Contribution of the fair and reasonable
expenses and outgoings which the Landlord may incur in respect of the matters
set out in Schedule 4 including (without limitation) any VAT payable by the
Landlord in respect of such expenses and outgoings insofar as the same is not
recoverable by the Landlord as an input tax provided that the Landlord shall not
collect or accumulate any sums by way of sinking fund or charge

“Service Tower”

   the service tower adjacent to Block E at the ground to fifth floors shown
edged red on Plans 5 and 6 and shown edged green on Plans 7-10

 

Page 5

This official copy is incomplete without the preceding notes page.



--------------------------------------------------------------------------------

“Structure”

  

the structure comprises:

 

(i)  the structural framework structural floors structural walls and external
walls of all floor levels and the foundations and roof of Block E including the
canopy of the Loading Bay but excluding the Service Tower; and

 

(ii)  the structural framework and structural walls and floor and external
cavity wall abutting the stairwell on the southern elevation of the Courtyard
and the flank walls comprising a single skin of blockwork and the cladding of
the stairwell walls of the Service Tower including the ventilation louvres and
the roof of the flammable waste store at first floor level of the Service Tower;
and

 

(iii)   any structural parts of the lower basement and upper basement shown
respectively with red edging on Plans 3 and 4 including the lower basement floor
slab, the upper basement floor slab and roof slab forming the roof of the
basement immediately below ground level including internal supporting columns
and the block and concrete wall enclosure below ground including for the
avoidance of doubt the party wall with the Landlord’s Car Park; and

 

(iv) the Conduits, which serve the Premises jointly with other premises; and

 

(v)   any plant and machinery serving the Premises jointly with other premises;
and

 

(vi) the structural parts of the Fresh Air Inlet and including the louvres in
the flank wall;

 

but excluding the Premises;

“Tenant’s Default”

   a breach by the Tenant of covenant warranty or obligation in this Lease;

“Tenant’s Obligation”

   a covenant or obligation of a tenant;

“Term”

   the Contractual Term and any period of continuation holding over or extension
of it;

“Utilities”

   any of foul and surface water drainage air water gas steam electricity
communication and other similar services and supplies;

“VAT”

   Value Added Tax or any tax or duty of a similar nature substituted for or in
addition to it.

 

Page 6

This official copy is incomplete without the preceding notes page.



--------------------------------------------------------------------------------

1.3  Miscellaneous

      In this Lease:

1.3.1

   “Landlord” includes any person from time to time entitled to the immediate
reversion to this Lease;

1.3.2

   “Tenant” includes the Tenant’s successors in title and assigns and (if an
individual) his personal representative;

1.3.3

   “Surety” includes (if an individual) his personal representative;

1.3.4

   a reference to an Act of Parliament includes all derivative instruments
orders regulations and other matters and in each case any re-enactment amendment
consolidation or modification from time to time of that Act and any derivative
instruments orders regulations or other matters (except in the case of a
reference to the Town & Country Planning (Use Classes) Order 1987 and the
reference to the Value Added Tax Act 1994 in Clause 3.17.2 which shall be read
as amended as at 1 August 2000);

1.3.5

   an obligation owed by more than one person is owed by them jointly and
severally;

1.3.6

   a reference to the Tenant or a Guarantor includes a reference to each person
comprising them;

1.3.7

   an obligation by the Tenant or the Landlord not to do something includes an
obligation not to permit or allow it to be done;

1.3.8

   a reference to an act or omission of the Tenant includes an act or omission
of any undertenant and any other person deriving title under the Tenant and
includes an act or omission of their respective employees and visitors and
anyone at the Premises with the express or implied authority of any one or more
of them;

1.3.9

   a reference to a Clause or to a Schedule is a reference to a Clause or
Schedule of this Lease and a reference to a paragraph is a reference to a
paragraph of the relevant Schedule of this Lease;

1.3.10

   any area or thing shown or marked on the Plans shall be shown or marked for
the purpose of identification only;

1.3.11

   a reference to the end of the Term is to the end of the Term however it
determines;

1.3.12

   a consent or approval of the Landlord or the Tenant to be valid must be in
writing;

1.3.13

   any notice given to the Landlord to be valid must be in writing and must
(unless the Landlord specifies otherwise) be given before the event or action to
which it relates;

 

Page 7

This official copy is incomplete without the preceding notes page.



--------------------------------------------------------------------------------

1.3.14

   where the Landlord is not lawfully entitled unreasonably to withhold any
licence consent approval or acknowledgement required under the terms of this
Lease the Landlord shall not unreasonably withhold or delay the issue of the
same nor proffer the same subject to unreasonable conditions;

1.3.15

   a right of the Landlord to have access to or entry upon the Premises extends
to any superior landlord and any mortgagee of the Building and to anyone
properly authorised by the Landlord or any superior landlord or mortgagee and
includes a right of entry with workmen equipment and materials;

1.3.16

   a right of the Tenant to have access or entry upon any part of the Landlord’s
Estate extends to any lawful undertenant or occupier of the Premises and to
anyone properly authorised by the Tenant or such undertenant or occupier and
includes a right of entry with workmen equipment and materials;

1.3.17

   pursuant to the Perpetuities and Accumulations Act 1964 the perpetuity period
applicable to this Lease is 80 years from the Term Commencement Date and
whenever a future interest is granted it must vest within that period and if it
does not it will be void for remoteness;

1.3.18

   the table of contents and headings to Clauses, paragraphs and Schedules do
not affect the construction of this Lease;

1.3.19

   a right granted by the Landlord is granted in common with all other persons
entitled to it and/or authorised by the Landlord to exercise it;

1.3.20

   a right excepted or reserved to the Landlord is also reserved to any other
person entitled to it and/or properly authorised by the Landlord;

1.3.21

   where the Landlord is entitled to enter the Premises (whether by virtue of a
covenant by the Tenant or rights reserved) it shall only do so on reasonable
written notice to the Tenant save where access is required immediately in the
event of an emergency in which case the Landlord on giving notice, may break and
enter if it reasonably considers it necessary;

1.3.22

   nothing entitles the Tenant to enforce any obligation given by anyone to the
Landlord;

1.3.23

   any works (whether of repair, decoration, alteration or otherwise) that the
Landlord or Tenant is permitted or obliged to carry out in accordance with this
Lease must be carried out with good quality materials and to a reasonable
standard and in accordance with good modern practice;

1.3.24

   a Landlord’s Representative may be an employee of the Landlord or a Group
Company of the Landlord;

1.3.25

   any payment or other consideration to be provided by one party to the other
is exclusive of VAT;

1.3.26

   any termination of this Lease is without prejudice to any then accrued claims
of any party against any other;

1.3.27

   a provision of this Lease which is void or unenforceable shall be severed
from all other provisions of this Lease and the remaining provisions shall
continue to have effect;

 

Page 8

This official copy is incomplete without the preceding notes page.



--------------------------------------------------------------------------------

1.3.28

   if a provision of this Lease extends beyond the limitations set by any Law or
rule of law but if it were not so extended would remain unaffected by the Law or
rule of law, the provision is deemed to be varied so as not to extend beyond the
limitations;

1.3.29

   if any matter is referred to arbitration pursuant to this Lease:   

1.3.29.1  it is to be conducted in accordance with the Arbitration Act 1996; and

  

1.3.29.2  the arbitrator has no power to order a rectification of this Lease or
direct that the recoverable costs of the arbitration or any parts of the
arbitral proceedings will be limited to a specific amount;

1.3.30

   if any matter in this Lease is to be determined by an expert or an
arbitrator:   

1.3.30.1  he is to be appointed by agreement between the Landlord and the Tenant
or at the request and option of either of them is to be nominated by the
President;

  

1.3.30.2  if he dies, delays or declines to act, the President may on the
application of either the Landlord or the Tenant discharge him and appoint
another to act in his place in the same capacity; and

  

1.3.30.3  if either the Landlord or the Tenant pays his fees and expenses, it
may recover the proportion (if any) the other party was obliged to pay from that
other party as a debt recoverable on demand;

1.3.31

   “assign” includes “transfer”;

1.3.32

   “decorate” includes paint paper and otherwise treat as appropriate and
applies to all areas usually or previously painted papered or treated and any
requirement to paint is a requirement to paint with at least two coats of good
quality paint and “decoration” is interpreted in a similar manner;

1.3.33

   any reference to a “fair proportion” is to a fair and reasonable proportion
as reasonably and properly determined by the Landlord or a Landlord’s
Representative;

1.3.34

   “include” “includes” and “including” are deemed to be followed by the words
“without limitation”;

1.3.35

   “on demand” means within 5 days of written demand;

1.3.36

   general words introduced by “other” do not have a restrictive meaning;

1.3.37

   “sign” includes notice, display, flagpole, hoarding, aerial, satellite dish
and advertisement (whether illuminated or not).

1.3.38

   Notwithstanding anything to the contrary in this Lease the Tenant (so long as
it is a Health Service Body) shall not be obliged to pay the Rents or any other
payment due under this Lease unless it has received a proper invoice for the

 

Page 9

This official copy is incomplete without the preceding notes page.



--------------------------------------------------------------------------------

   relevant rent or payment at least 30 days beforehand and any such rent or
payment shall be deemed not to be due under this Lease until 30 days after
receipt by the Tenant of such invoice.

1.3.39

   Where a circumstance or condition is stated to be determined by the Landlord
or by any other person then the power to determine is to be exercised reasonably
and properly unless otherwise stated;

2.   DEMISE

2.1  In consideration of the Premium payable by the Tenant to the Landlord on
the date hereof subject to the provisions of clause 16.3 of the Development
Agreement the Landlord with full title guarantee demises the Premises to the
Tenant for the Contractual Term together with (but to the exclusion of all other
rights) the rights set out in Schedule 1 except and reserving to the Landlord
(but to the exclusion of all other rights) the rights set out in Schedule 2
subject to the provisions contained or referred to in the documents (if any)
specified in Schedule 3 yielding and paying to the Landlord by way of rent:

2.1.1   the Rent on the 1st April in each year;

2.1.2   the Insurance Rent payable on demand;

2.1.3   the Service Charge payable at the times and in the manner specified in
Clause 3.3

2.1.4   any VAT payable by the Tenant in accordance with Clause 3.17;

2.1.5   any sums payable in accordance with Clause 3.19

3.   TENANT’S COVENANTS

       The Tenant covenants with the Landlord as follows:

3.1  Rents

      To pay the Rents in accordance with Clause 2;

3.2  Outgoings and Utilities

3.2.1   Promptly to pay all Outgoings at any time charged or assessed on or in
respect of the Premises and in the absence of any direct assessment to pay to
the Landlord on demand a fair proportion of them;

3.2.2   The obligation in Clause 3.2.1 excludes any taxes payable by the
Landlord (other than VAT) on receipt of Rents or which arise from a dealing with
the Landlord’s interest in the Premises or any other payment which the Landlord
as the person entitled to the reversion on determination of this Lease or as
freehold owner is bound by law to pay;

3.2.3   If the Landlord loses rating relief at any time because it has been
allowed to the Tenant or anyone else to make good the loss to the Landlord on
demand;

3.2.4   To pay the suppliers for and indemnify the Landlord against all charges
for Utilities supplied to the Premises and to pay all equipment rents for
equipment which exclusively serve the Premises;

 

Page 10

This official copy is incomplete without the preceding notes page.



--------------------------------------------------------------------------------

3.2.5   To comply with the requirements and regulations of any company or
authority supplying Utilities to the Premises;

3.3  Service Charge

3.3.1   The Landlord will notify the Tenant before or during any Service Charge
Period of the Estimated Service Charge payable by the Tenant during that Service
Charge Period

3.3.2   The Tenant shall pay on account of the Service Charge for each
Landlord’s Financial Year the Estimated Service Charge by four equal quarterly
instalments on the Quarter Days PROVIDED that in the event the Landlord’s
Financial Year shall not comprise a full calendar year the Landlord shall make
such adjustments to the foregoing arrangements as are reasonably required in
order to ensure that the Tenant shall not pay more than the Estimated Service
Charge in respect of the relevant Landlord’s Financial Year.

3.3.3   The Landlord shall as soon as practicable after the expiry of the
Landlord’s Financial Year serve on the Tenant a notice containing a summary of
the Landlord’s expenses and outgoings and a statement of the amount of the
Service Charge for such year

3.3.4   An amount equal to the difference between the Service Charge for the
relevant Landlord’s Financial Year and all payments made on account of the
Service Charge by the Tenant for that year shall be paid by the Tenant to the
Landlord within fourteen days of the service of the notice referred to in Clause
3.3.3 or allowed by the Landlord to the Tenant against the payment or payments
on account of the Service Charge due from the Tenant next following the service
of such notice

3.3.5   Any omission by the Landlord to include in any summary of the Landlord’s
said expenses and outgoings for any Landlord’s Financial Year or in the
statement of the amount of the Service Charge for any such year a sum expended
or a liability incurred in that year shall not preclude the Landlord from
including such sums or the amount of such liability in any subsequent Landlord’s
Financial Year.

3.3.6   If at any time during the Landlord’s Financial Year the Landlord shall
reasonably consider it necessary to incur any expenses in complying with the
obligations of the Landlord contained in Clause 4 or in respect of the other
matters mentioned in Schedule 4 for which no adequate provision shall have been
made in calculating the payments on account of the Service Charge the Landlord
may require the Tenant at any time to pay to the Landlord within twenty one days
the Service Charge Contribution of the amount of the deficit

3.4  Repair

3.4.1   To keep such part or parts of the Premises in good and substantial
repair and condition as are not the Landlord’s obligation to repair and maintain
pursuant to Clause 4 including for the avoidance of doubt the cavity drainage
pump and the waste water sump pump under Block B;

 

Page 11

This official copy is incomplete without the preceding notes page.



--------------------------------------------------------------------------------

  3.4.2

The obligation in Clause 3.4.1 includes an obligation to renew and rebuild when
necessary;

 

  3.4.3

Subject to Clause 3.8.10 to replace and renew any Landlord’s fixtures and
fittings (including carpets and other floor-coverings) in or forming part of the
Premises which are or become missing broken damaged stained or destroyed and
which are not the Landlord’s obligation to repair and maintain pursuant to
Clause 4 with new ones of equivalent quality to the reasonable satisfaction of
the Landlord;

 

  3.4.4

Damage by Insured Risks is excepted from the obligations in this Clause 3.4 save
to the extent that any insurance money is irrecoverable by reason of a Tenant’s
Default and the Tenant has not paid such unrecoverable monies to the Landlord;

 

  3.5

Decoration and Upkeep

 

  3.5.1

In each External Decorating Year and also in the last six months before the end
of the Term (but not so as to require decoration more than once in any period of
24 months) to decorate the exterior of those parts of the Premises which are
above ground and which are normally decorated; and which are not the Landlord’s
obligation to repair and maintain pursuant to Clause 4;

 

  3.5.2

In the last six months before the end of the Term all decoration must be in such
colours and with such materials as the Landlord may reasonably require;

 

  3.5.3

To keep the Premises clean and tidy;

 

  3.5.4

To clean the inside and outside of the windows of the Premises when required;

 

  3.5.5

To replace immediately all broken or damaged glass in or forming part of the
Premises with glass of similar tint and specification;

 

  3.5.6

To cause all gas electric hydraulic and other mechanical installations and
equipment forming part of the Premises to be used and maintained in a reasonable
manner;

 

  3.5.7

To carry out all works of repair and cleaning of the Premises in a reasonable
manner;

 

  3.6

Yield Up

 

  3.6.1

By the end of the Term (and subject to Clause 3.8.10):

 

  3.6.1.1

to remove from the Premises all signs (other than those installed by or on
behalf of the Landlord) and all tenant’s fixtures and fittings furniture and
effects and to make good to the Landlord’s reasonable satisfaction all damage
caused by the removal;

 

  3.6.1.2

unless otherwise required by the Landlord in writing, to re-instate and restore
the Premises to their state and condition prior to the carrying out of any works
or alterations to the Premises during the Term;

 

Page 12 This official copy is incomplete without the preceding notes page.   



--------------------------------------------------------------------------------

  3.6.1.3

to hand over to the Landlord any health and safety files and maintenance records
relating to the Premises;

 

  3.6.2

At the end of the Term to yield up the Premises to the Landlord with vacant
possession and in compliance with all the Tenant’s Obligations in this Lease;

 

  3.7

Rights of Entry and to Ensure Repair

 

  3.7.1

To permit the Landlord to enter the Premises to carry out its obligations under
this Lease and to exercise any rights excepted and reserved in this Lease in
accordance with the provisions of Schedule 2;

 

  3.7.2

To commence all works which are a Tenant’s Obligation in this Lease within one
month (or sooner if necessary) after service of notice by the Landlord requiring
them to be carried out and to complete the works and to remedy any Tenant’s
Default specified in a notice given by the Landlord as quickly as reasonably
practicable;

 

  3.7.3

If the Tenant does not complete such works and remedy any specified Tenant’s
Default within a reasonable period after service of such notice to permit the
Landlord (without prejudice to its rights of re-entry contained in this Lease)
to enter the Premises to carry out any uncompleted works and to do anything to
remedy the Tenant’s Default and the Tenant will reimburse the Landlord on demand
the cost of doing so (including all Landlord’s Expenses);

 

  3.7.4

To give immediate written notice to the Landlord on becoming aware of any
defects in the Premises which may give rise to a liability or duty on the
Landlord under any Law and to allow the Landlord to display any notice on the
Premises it may require in relation to those defects;

 

  3.8

Alterations

 

  3.8.1

Not to make any alterations or additions to the Premises unless allowed by the
following parts of this Clause 3.8;

 

  3.8.2

Not to make any structural alterations or additions to the Premises or to make
any changes to the external appearance of the Premises without the Landlord’s
prior written consent (which shall not be unreasonably withheld or delayed)

 

  3.8.3

The Landlord’s consent shall not be required for any internal non-structural
alteration to the Premises;

 

  3.8.4

Not to carry out any alteration or addition which hinders reasonable access to a
Conduit or a fire exit PROVIDED that where reasonable to do so the Tenant may
reroute any Conduit provided that reasonable access to such Conduit and fire
exit is maintained;

 

  3.8.5

To supply to the Landlord all plans and specifications the Landlord may
reasonably require to identify any proposed works and to carry out all works
only in accordance with such approved plans and specifications and to the
reasonable satisfaction of the Landlord;

 

  3.8.6

After commencing any permitted works of alteration to complete them by the
earliest of;

 

Page 13 This official copy is incomplete without the preceding notes page.  



--------------------------------------------------------------------------------

  3.8.6.1

a date which is a reasonable period after they have been commenced;

 

  3.8.6.2

the end of the Term;

 

  3.8.7

Any consent for alterations may be on such conditions and on such terms as the
Landlord may reasonably require;

 

  3.8.8

Not to carry out any alteration except by a reputable contractor;

 

  3.8.9

Not to alter any electrical wiring in the Premises except in accordance with the
recommendations of the Institute of Electrical Engineers or any other
appropriate body reasonably specified by the Landlord;

 

  3.8.10

The Tenant shall be entitled to remove any alterations or additions or works to
the Premises carried out during the Term by or on behalf of the Tenant
(including for the avoidance of doubt such works or parts as may have become
part of the Premises or the Landlord’s fixtures and fittings) subject to making
good to the Landlord’s reasonable satisfaction all damage caused by their
removal

 

  3.8.11

Not to affix any additions fixtures or fittings or plant or machinery to or make
any alterations to or which might adversely affect the Structure without first
obtaining the Landlord’s prior written consent (such consent not to be
unreasonably withheld or delayed)

 

  3.9

Signs

 

  3.9.1

Unless permitted by Schedule 1 not to exhibit or erect any sign which is visible
from outside the Premises;

 

  3.9.2

To permit the Landlord to fix and retain upon any part of the outside of the
Premises (but so as not to obscure the windows thereof or interfere with the
Tenant’s use thereof) a sign (during the last six months of the Term) for the
reletting of the Premises and (at any time) for the sale of the Premises and to
permit the Landlord to show the Premises to prospective tenants, mortgagees and
purchasers or their agents at reasonable times by prior appointment;

 

  3.9.3

Not to erect a sign identifying the name of the building forming Block E of
which the Premises forms part other than with a name selected and designated by
the Landlord.

 

  3.10

Use

 

  3.10.1

Not to use the Premises other than for the Permitted Use;

 

  3.10.2

To ensure at all times the safe handling and storage of chemicals radio active
and other like materials

 

  3.10.3

Not to do anything which causes a nuisance annoyance disturbance or
inconvenience loss or damage to the Landlord or any other person PROVIDED that
the use of the Premises for the Permitted Use in a reasonable manner so as not
to cause an unlawful nuisance to the Landlord or other tenants and occupiers of
the Landlord’s Estate shall not be a breach of this covenant

 

Page 14 This official copy is incomplete without the preceding notes page.   



--------------------------------------------------------------------------------

      

PROVIDED FURTHER that if any complaint is made by the Landlord or any other
tenant of the Landlord’s Estate the Tenant will investigate such complaint and
if substantiated and it is reasonable to do so will diligently and expeditiously
take all reasonable steps to rectify, mitigate and resolve the source of the
complaint

 

  3.10.4

Not to leave the Premises unoccupied for more than one month without first
giving notice to the Landlord;

 

  3.10.5

Not knowingly to allow any encroachment or new easement to be made on or against
the Premises;

 

  3.10.6

Not to give any acknowledgement that an easement or right benefiting the
Premises is enjoyed by consent or otherwise;

 

  3.10.7

Not to stop-up darken or obstruct any window light or way belonging to the
Premises;

 

  3.10.8

To give immediate notice to the Landlord on becoming aware of:

 

  3.10.8.1

an encroachment on or circumstance which might result in the acquisition of an
easement or other right over the Premises; or

 

  3.10.8.2

the obstruction of a right of which the Premises has the benefit;

 

      

and to take or join in such proceedings or take such other steps as the Landlord
may reasonably require in connection with the same at the cost of the Landlord;

 

  3.10.9

To observe and perform the regulations set out in Clause 3.20

 

  3.11

Alienation

 

  3.11.1

In this Clause 3.11 the following words and expressions have the following
meanings:

 

  3.11.1.1

“Permitted Underlease”: an underlease of the whole or any part of the Premises
which fulfils all of the following criteria:

 

  3.11.1.1.1

its yearly rent is not less than the open market rental value (without taking a
fine or premium or other valuable consideration) reasonably obtainable for the
premises underlet at the time of the grant and is subject to rent review to the
open market rental value at intervals of not more than five years;

 

  3.11.1.1.2

its rent is not commuted or payable for more than one quarter in advance;

 

  3.11.1.1.3

no fine or premium is reserved or taken;

 

  3.11.1.1.4

it contains covenants by the undertenant:

 

Page 15 This official copy is incomplete without the preceding notes page.  



--------------------------------------------------------------------------------

  (a)

not to assign or charge any part of the premises underlet as distinct from the
whole;

 

  (b)

(in the case of an underlease of a part of the Premises) not to sub-underlet any
part of the premises underlet as distinct from the whole nor part with or share
the occupation of the whole or any part of the premises underlet except by way
of an assignment or charge of the whole;

 

  (c)

not to assign or charge the whole of the premises underlet without first
obtaining the Landlord’s consent (which is not to be unreasonably withheld); and

 

  (d)

otherwise consistent with the Tenant’s Obligations in this Lease;

 

  3.11.1.1.5

its form is approved by the Landlord prior to its grant (but the approval will
not be unreasonably withheld);

 

  3.11.1.2

“Relevant Conditions”: any one or more of the following which the Landlord
stipulates:

 

  3.11.1.2.1

the Tenant’s solicitors undertake to pay all reasonable Landlord’s Expenses
which will be incurred by the Landlord in connection with the proposed
assignment, whether or not the assignment is completed (save where the
Landlord’s consent to the proposed assignment is unreasonably withheld); and

 

  3.11.1.2.2

the proposed assignee covenants by deed with the Landlord that as from and
including the date of the assignment the assignee will pay the rents and observe
and perform the Tenant’s Obligations in this Lease until released from so doing
by Law (the form of the deed to be prepared by or on behalf of the Landlord);
and

 

  3.11.1.2.3

the assignment must be completed and a certified copy of it given to the
Landlord within 2 months of the Landlord’s consent being given; and

 

  3.11.1.2.4

before the assignment is completed, no material change in circumstances occurs,
which is notified by the Landlord to the Tenant which would enable the Landlord
to withhold consent to the assignment if a fresh application were then made; and

 

 

Page 16 This official copy is incomplete without the preceding notes page.  



--------------------------------------------------------------------------------

  3.11.1.2.5

any consent required from a mortgagee or superior landlord is first obtained and
any lawfully imposed conditions of that consent have been satisfied;

 

  3.11.2

The Tenant will not part with or share possession or occupation of the whole or
any part or parts of the Premises unless allowed by this Clause 3.11;

 

  3.11.3

The Tenant will not:

 

  3.11.3.1

hold the whole or any part of the Premises on trust for another;

 

  3.11.3.2

assign or charge any part of the Premises as opposed to the whole;

 

  3.11.4

The Tenant and any undertenant may (so long as it is a Health Service Body)
assign the whole of the Premises or underlet the whole or any part of the
Premises by a Permitted Underlease to a Health Service Body without the
Landlord’s consent

 

  3.11.5

The Tenant and any undertenant may (so long as it is a Health Service Body)
share occupation of the Premises with another Health Service Body without the
Landlord’s consent provided that no security of tenure is thereby granted

 

  3.11.6

The Tenant may assign the whole of the Premises other than to a Health Service
Body PROVIDED THAT the following conditions are first complied with:

 

  3.11.6.1

it obtains the Landlord’s consent (which will not be unreasonably withheld or
delayed); and

 

  3.11.6.2

it complies with the Relevant Conditions which are conditions specified for the
purposes of section 19(1A) of the Landlord and Tenant Act 1927;

 

  3.11.7

The Tenant may underlet the whole or any part of the Premises other than to a
Health Service Body only:

 

  3.11.7.1

by a Permitted Underlease; and

 

  3.11.7.2

with the Landlord’s consent (which will not be unreasonably withheld or
delayed); and

 

  3.11.7.3

provided that if the Landlord so requires the undertenant first executes a deed
(in such form as the Landlord may reasonably require) containing a direct
covenant with the Landlord to perform and observe the obligations on the part of
the tenant in the underlease;

 

  3.11.8

For the purposes of the Landlord’s consent in Clause 3.11.7.2, it is reasonable
(but not by way of limitation) for the Landlord to stipulate as a condition of
giving that consent that it may be revoked if:

 

  3.11.8.1

after the consent but before the grant of the underlease a material change in
circumstances occurs, which is notified by the Landlord to the Tenant which
would enable the Landlord to withhold its consent if a fresh application were
then made; or

 

Page 17 This official copy is incomplete without the preceding notes page.  



--------------------------------------------------------------------------------

  3.11.8.2

the underlease is not completed and a certified copy of it given to the Landlord
within 2 months of the consent;

 

  3.11.9

Once an underlease is granted the Tenant will:

 

  3.11.9.1

not without the prior consent of the Landlord vary or waive the terms of or
accept any surrender of the underlease (except for a surrender of the whole with
the Landlord’s consent which will not be unreasonably withheld or delayed);

 

  3.11.9.2

take all reasonable steps to enforce the obligations of the parties to the
underlease including (if the Landlord requires) exercising any right of
re-entry;

 

  3.11.9.3

not knowingly permit any breach of any Tenant’s Obligation in the underlease;

 

  3.11.10

The Tenant will on written request at any time by the Landlord give to the
Landlord in writing the full names and addresses of everyone in occupation of
the Premises together with the area occupied and a certified copy of all
documents permitting the occupation or (if none) a written memorandum of any
relevant agreement;

 

  3.11.11

The Tenant will reply to any notice served under section 40 of the 1954 Act by
or on behalf of the Landlord within the time prescribed by the 1954 Act;

 

  3.11.12

The Tenant will not unreasonably withhold its consent to any request by the
Landlord or any predecessor to be released from its obligations in this Lease
after it has transferred its interest in the Premises

 

  3.12

Registration

Within one month after any disposition affecting the Premises to send to the
Landlord’s solicitors a certified copy of the document evidencing it and to pay
such registration fee as the Landlord may reasonably require (being not less
than £25 plus VAT) in respect of each such document;

 

  3.13

Notices

Within 7 days (or sooner if necessary) of receipt to produce to the Landlord a
certified copy of any notice order permission or proposal given issued or made
to or on the Tenant in respect of the Premises by any competent authority
pursuant to an Act of Parliament affecting the Premises or their use and at the
request of the Landlord to make or join with the Landlord in making such
objections or representations in respect of it as the Landlord may reasonably
require

 

  3.14

Laws

 

  3.14.1

Not to breach any Law that applies to the Premises;

 

  3.14.2

To comply with all Laws which at any time affect the Premises and/or their use
and/or the employment of people in them;

 

Page 18 This official copy is incomplete without the preceding notes page.  



--------------------------------------------------------------------------------

  3.14.3

To supply to the Landlord on reasonable request from time to time a copy of the
current fire certificate for the Premises and thereafter any amendments or
endorsements thereto

 

  3.15

Planning and Environmental

 

  3.15.1

In this Clause 3.15 “Planning Acts” means the Acts of Parliament defined as the
“consolidating Acts” in section 1(1) of the Planning (Consequential Provisions)
Act 1990 and the Planning and Compensation Act 1991 and any other Laws from time
to time in force relating to town and country planning;

 

  3.15.2

To comply with the Planning Acts;

 

  3.15.3

Not to make any application under the Planning Acts without the Landlord’s
consent which shall not be unreasonably withheld or delayed;

 

  3.15.4

To supply the Landlord with a copy of any application made or permission granted
under the Planning Acts as soon as it is made with copies of any plans or
drawings relating to it and to keep the Landlord informed of the progress of the
application and its result;

 

  3.15.5

Not to commence any development permitted under the Planning Acts without the
Landlord’s consent which shall not be unreasonably withheld or delayed;

 

  3.15.6

Not to enter into any agreement or obligation or serve any purchase notice under
the Planning Acts without the Landlord’s consent which shall not be unreasonably
withheld or delayed;

 

  3.15.7

If the Landlord reasonably so requires, before the end of the Term to complete
any works authorised under the Planning Acts which were commenced but not
finished by the Tenant or any undertenant or anyone on their behalf;

 

  3.15.8

Not to permit any substance which causes or might cause harm to human health or
the environment or which affects the Landlord’s Estate or neighbouring property
to be brought onto the Premises or to pass through any Conduits in or serving
the Premises provided that the use of the Premises for the Permitted Use in a
reasonable manner and in accordance with the covenants on the part of the Tenant
contained in Clause 3.10.2 and Clause 3.20 shall not be a breach of this
covenant

 

  3.16

Landlord’s Expenses

 

  3.16.1

To pay to the Landlord on demand all reasonable Landlord’s Expenses reasonably
and properly incurred charged or payable by the Landlord in connection with the
following:

 

  3.16.1.1

an application for consent or approval under this Lease unless such consent
licence or approval is unreasonably withheld or is proffered subject to
unreasonable conditions;

 

  3.16.1.2

obtaining any necessary superior landlord’s and/or mortgagee’s consent arising
from an application by the Tenant;

 

Page 19 This official copy is incomplete without the preceding notes page.  



--------------------------------------------------------------------------------

  3.16.1.3

supervising any works carried out by or on behalf of the Tenant;

 

  3.16.2

To pay to the Landlord on demand on an indemnity basis all Landlord’s Expenses
properly incurred charged or payable by the Landlord in connection with or in
contemplation of any of the following:

 

  3.16.2.1

a notice under sections 146 or 147 of the Law of Property Act 1925 and/or the
Leasehold Property (Repairs) Act 1938 and/or any proceedings pursuant to such
notice (whether or not forfeiture is avoided otherwise than by relief granted by
a competent court);

 

  3.16.2.2

a Tenant’s Default;

 

  3.16.2.3

a Schedule of dilapidations whenever it is served which relates to failure to
repair, decorate, carry out works and/or remove works during or at the end of
the Term (provided that no such Schedule shall be prepared more than 6 months
after the end of the Term);

 

  3.16.2.4

supervising any works to remedy a Tenant’s Default;

 

  3.17

VAT

 

  3.17.1

To pay any VAT chargeable on any payment or other consideration due under or in
connection with this Lease on the later of the date that the payment or other
consideration is due and delivery of a valid VAT invoice to the payer;

 

  3.17.2

In every case where the Tenant has agreed to pay or indemnify the Landlord
against any payment made by the Landlord under the terms of or in connection
with this Lease the Tenant will also reimburse any VAT paid by the Landlord on
that payment insofar as the same is not recoverable by the Landlord as input
tax;

 

  3.17.3

In the event that the identity of the Tenant or its use of the Premises shall
cause any Landlord’s election to waive exemption from VAT in respect of the
Premises to be disapplied under paragraph 2 (2) and 2 (3AA) of Schedule 10 of
the Value Added Act 1994 to pay to the Landlord on demand any repayment of VAT
due and paid to Customs & Excise and any irrecoverable input VAT incurred by the
Landlord in respect of the Premises as a result of such disapplication

 

  3.18

Indemnity

To indemnify the Landlord against Liability arising directly or indirectly from
a Tenant’s Default

 

Page 20 This official copy is incomplete without the preceding notes page.  



--------------------------------------------------------------------------------

  3.19

Interest

If any Rents or other sums due under this Lease are unpaid for a period of more
than 14 days to pay to the Landlord on demand Interest on them from and
including the due date until payment;

 

  3.20

Regulations

 

  3.20.1

Not to deposit any rubbish in the Premises other than in proper receptacles and
to ensure that they are regularly emptied;

 

  3.20.2

Not to overload the Premises or damage overload or obstruct any Conduits plant
machinery or equipment in or serving them;

 

  3.20.3

Not to use the Premises for any illegal purpose nor allow anyone to reside or
sleep at the Premises or to gamble or bet in them;

 

  3.20.4

Not to use the Premises for any noisy offensive or dangerous purpose provided
that the use of the Premises for the Permitted Use in a reasonable manner and in
accordance with Clause 3.10.2 shall not be a breach of this Clause 3.20.4;

 

  3.20.5

Not to hold on the Premises a political meeting public show spectacle or sale by
auction;

 

  3.20.6

To exercise the rights in Schedule 1 strictly in accordance with the provisions
of that Schedule;

 

  3.20.7

To ensure that the Landlord and the local police have written notice of the name
address and home telephone number of at least two keyholders of the Premises;

 

  3.20.8

Not to allow in the Premises any machinery or equipment which is not appropriate
for the Permitted Use or which causes noise or vibration provided that the use
of the Premises for the Permitted Use in a reasonable manner and in accordance
with Clause 3.10.2 shall not be a breach of this Clause 3.20.8

 

  3.20.9

Not to play any music in the Premises which can be heard outside them;

 

  3.20.10

Not to allow any animals to be in the Premises;

 

  3.20.11

To use all lifts in the Premises in accordance with their design capacities and
operators’ instructions;

 

  3.20.12

Without avoidable delay to give notice to the Landlord of any right to be
granted by or to the Tenant pursuant to the Telecommunications Act 1984 with
full details of any works to be carried out as a result of the grant of that
right and (unless approved by the Landlord under any other provision of this
Lease) at the cost of the Landlord to withhold any agreement to the right or
works for so long as the Tenant is reasonably able to do so or until the
Landlord otherwise reasonably stipulates;

 

  3.20.13

To comply with such reasonable regulations as the Landlord may from time to time
prescribe for the conduct and/or management of the Common Parts;

 

Page 21 This official copy is incomplete without the preceding notes page.  



--------------------------------------------------------------------------------

  3.20.14

Not to park load or unload vehicles except in the Loading Bay and not to load or
unload any vehicles other than during Normal Business Hours PROVIDED THAT the
Tenant will use all reasonable endeavours to ensure that loading unloading and
deliveries take place before 6.00 pm on Mondays to Fridays and not all at the
weekends except between the hours of 8.00am – 1.00pm on Saturdays

 

  3.21

Encumbrances

To comply with all covenants and other matters affecting the Premises set out in
the documents (if any) in Schedule 3.

 

  3.22

Clinical and other Waste

To store remove and procure the disposal of all clinical commercial and other
waste safely and in accordance with Law

 

4.

LANDLORD’S COVENANT

The Landlord covenants with the Trust:-

 

  4.1

Quiet Enjoyment

that the Landlord will allow the Tenant peaceably and quietly to use and enjoy
the Premises without lawful interference by the Landlord or anyone who derives
title from the Landlord or any person lawfully claiming through under or in
trust for the Landlord or by title paramount.

 

  4.2

To provide services

 

  4.2.1

To:

 

  4.2.1.1

provide the services set out in Parts I, II, III and paragraphs 2, 3, 4 and 5 of
Part IV of Schedule 4; and

 

  4.2.1.2

repair maintain replace and where necessary renew to a reasonable standard such
parts of the Landlord’s Estate as are reasonably necessary to keep the Premises
wind and watertight

 

  4.2.2

The Landlord shall not be in breach of this Clause 4.2 to the extent that the
Landlord shall be prevented by any causes beyond the Landlord’s reasonable
control in carrying out such obligations provided that:

 

  4.2.2.1

such cause or circumstances could not reasonably have been prevented or
shortened by the Landlord; and

 

  4.2.2.2

the Landlord uses reasonable endeavours to overcome such causes or circumstances
as soon as reasonably practicable

 

  4.2.3

In the event that the Landlord shall be in breach of any of its obligations in
this Clause 4.2 and shall not have commenced to remedy such breach within a
reasonable period of notice in writing to the Landlord to do so or shall not
have completed such remedial works within a reasonable time of such notice
(having regard to the nature of the repairs or renewals required) the Tenant may
having

 

Page 22 This official copy is incomplete without the preceding notes page.  



--------------------------------------------------------------------------------

  first given notice of its intention to do so and having complied with all
reasonable requirements of the Landlord as to security of the Landlord’s Estate
working hours and working practices as are notified to the Tenant in writing
within five working days of such notice carry out the relevant works itself in a
reasonable manner and the Tenant shall make good any damage caused to the
Landlord’s Estate by the person exercising this right and shall cause as little
damage disturbance and interference as reasonably practicable to the Landlord’s
Estate and to the other tenants and occupiers of the Landlord’s Estate and shall
indemnify the Landlord in respect of all actions proceedings costs claims and
demands and any liability arising in any way directly or indirectly out of any
negligence of the Tenant its contractors agents or licensees in carrying out the
said remedial works and the Landlord covenants to pay all costs and expenses
properly incurred by the Tenant in carrying out the said remedial works in a
good and workmanlike manner including making good any damage caused to the
Landlord’s Estate and all reasonable incidental costs PROVIDED THAT whilst
Islington and Shoreditch Housing Association Limited or any statutory successor
in title to it or any other Registered Social Landlord with whom it merges its
undertaking remains the Landlord the Tenant shall not have any such right of
entry onto the Landlord’s Estate

 

  4.3

Leases of other parts of the Landlord’s Estate

Not to grant long leases of the remaining part of Block E and Blocks B, C, D, F
and G other than on similar terms (except as to Rents) as this Lease except
leases of individual residential units and at the reasonable request and cost of
the Tenant to enforce the covenants on the part of the tenants of the lease of
the remaining part of Block E and such Blocks as aforementioned.

 

  4.4

Alterations

 

  4.4.1.1

Not without the written consent of the Tenant to carry out any works or
alterations to the Landlord’s Estate (including the structure) where such
alterations will reduce the loadbearing capacity of the Premises and the
Structure and not to carry out any works or alterations which would adversely
materially affect wind and watertightness of the Structure or the Premises

 

  4.4.1.2

Not to carry out any works or alterations or do anything to the Landlord’s
Estate (including the Structure) which would materially adversely affect the
prevention of the transmission of noise and vibration from the Premises to the
Landlord’s Estate or elsewhere, or result in the Premises falling below
compliance with BS8102 as at today’s date

 

  4.4.2

Not without the written consent of the Tenant to build or erect any structure:

 

  4.4.2.1

exceeding one (1) metre in height within five (5) metres of the southern flank
wall of the ground floor of Block E facing the Courtyard as shown hatched brown
on Plan 2;

 

  4.4.2.2

within two (2) metres of the louvres of the Fresh Air Inlet

 

  4.4.2.3

in or on the part of the air space above that part of the Loading Bay shown
coloured green on Plan 5 up from second floor level to fifth floor level in
front of the Service Tower fronting Nile Street;

 

Page 23 This official copy is incomplete without the preceding notes page.  



--------------------------------------------------------------------------------

  4.4.2.4

exceeding one (1) metre in height in front of the windows at ground floor level
of Block E on the pavement area fronting Britannia Walk shown hatched brown on
Plan 5 other than the columns supporting the upper structure

PROVIDED that the Landlord shall not be in breach of its covenant if

 

  (a)

the item or structure neither obstructs or restricts the free flow of light and
air to and from the Premises (including without limitation the right contained
in paragraph 9 of Schedule 1) or

 

  (b)

is temporary for the purposes of carrying works of repair maintenance or renewal
to the Landlord’s Estate but only to the extent that such works cannot
reasonably be carried out without erecting such a structure and the Landlord
shall use all reasonable endeavours to minimise any inconvenience or disturbance
to the Premises and the occupiers thereof and the use and enjoyment of the
Premises by the Tenant for the Permitted Use shall not be materially adversely
affected thereby

 

  4.5

Enforcing tenant’s covenants

If reasonably requested to do so by the Tenant and at the Tenant’s expense to
take all steps deemed reasonably expedient by the Landlord in its reasonable
discretion to enforce covenants and conditions on the part of other tenants in
respect of the Landlord’s Estate and in complying with or making representations
against or otherwise contesting the incidence of the provisions of any
legislation or instrument regulation notice or requirement deriving validity
therefrom relating to or alleged to relate to the Landlord’s Estate and directly
relating to the Premises

 

5.

INSURANCE PROVISIONS

 

  5.1

In this Clause “Full Reinstatement Cost” is the amount determined by the
Landlord from time to time as representing the cost (including shoring-up
demolition and site clearance, professional fees and expenses, the cost of any
works required by Law and all applicable VAT) and a due allowance for cost
increases over the likely remaining period which would be likely to be incurred
in reinstating the Premises (excluding any Tenant’s fixtures and fittings which
the Tenant has not expressly requested the Landlord to insure) at the time when
reinstatement is likely in the Landlord’s opinion to take place.

 

  5.2

The Landlord covenants with the Tenant that it will:

 

  5.2.1

insure the Landlord’s Estate of which the Premises form part against loss or
damage by the insured Risks in their Full Reinstatement Cost;

 

  5.2.2

on written request (but not more than once in each calendar year) and on payment
of its reasonable costs in so doing to produce to the Tenant reasonable evidence
from the Insurers of the terms and existence of any policy of insurance it
maintains for the Premises and evidence that the most recent premium has been
paid;

 

  5.2.3

notify the Tenant of any material change in the risks covered by the policy or
the conditions of the policy which would affect the use and occupation by the
Tenant of the Premises;

 

Page 24

This official copy is incomplete without the preceding notes page.  



--------------------------------------------------------------------------------

  5.2.4

procure that the Tenant’s interest is noted on any insurance policy of the
Landlord’s Estate.

 

  5.3

The Landlord may insure through such competent agency as it from time to time
decides.

 

  5.4

Any insurance policy may be subject to such normal and standard excesses,
exclusions, limitations and conditions as .the Landlord agrees acting reasonably
with the Insurers.

 

  5.5

If:

 

  5.5.1

the Premises or any areas of the Landlord’s Estate over which the Premises enjoy
any rights are destroyed or damaged by an Insured Risk; and

 

  5.5.2

any insurance monies withheld due to a Tenant’s Default have been paid by the
Tenant to the Landlord; and

 

  5.5.3

the Landlord obtains all necessary planning and other permissions consents
licences and approvals to re-build or reinstate; and

 

  5.5.4

labour and materials are readily available;

 

      

then the Landlord will lay out within twelve months (subject to receipt of all
requisite consents which the Landlord will use all reasonable endeavours to
obtain) the net proceeds it receives from any relevant insurance policy in
either reinstating the Premises the relevant parts of the Landlord’s Estate or
replacing them with reasonably comparable but not identical premises (with the
exception of any tenant’s fixtures fittings alterations or additions where the
Insurers have not accepted the risk) and the Landlord shall make up any
shortfall out of its own monies.

 

  5.6

The Tenant covenants with the Landlord:

 

  5.6.1

to pay to the Landlord on demand after receipt of adequate and sufficient
breakdown and details of the policy from time to time a sum (duly apportioned if
applicable if it relates to any period before or after the Term) equal to the
gross cost of insuring the Premises against the Insured Risks in their Full
Reinstatement Cost and against liabilities of the Landlord in respect of
property owners’ and third party risks and if the Premises are insured with
other premises then to pay a fair proportion of such cost;

 

  5.6.2

to pay to the Landlord on demand from time to time a fair proportion of the
reasonable cost of any valuations of the Premises for insurance purposes.
Provided That such valuations are not undertaken more than once every three
years;

 

  5.6.3

if the payment of any insurance monies is refused due to a Tenant’s Default to
pay on demand to the Landlord the amount refused;

 

  5.6.4

not to effect insurance of the Premises against any Insured Risk save to the
extent that the Landlord shall not have insured the Premises or any part
thereof;

 

  5.6.5

if an excess (in normal form) in an insurance policy relating to the Premises
becomes applicable to pay on demand to the Landlord the whole (or if applicable
a fair proportion) of the amount of the excess;

 

Page 25 This official copy is incomplete without the preceding notes page.  



--------------------------------------------------------------------------------

  5.6.6

to apply all monies it receives from any insurance policy for the Premises or
items in or attached to the Premises in making good the relevant loss or damage
PROVIDED THAT the Tenant shall not be obliged to reinstate any alterations or
additions carried out by or on behalf of the Tenant or any person deriving title
under it (including for the avoidance of doubt such works or part as may have
become part of the Premises);

 

  5.6.7

not to cause any policy of insurance relating to the Premises to become void or
voidable PROVIDED THAT:

 

  5.6.7.1

the Landlord shall supply copies or sufficient extracts of the policies of
insurance on request by the Tenant; and

 

  5.6.7.2

the Tenant shall supply a copy of its public liability insurance cover in such
amount as the Landlord shall reasonably require (subject to such insurance being
available on reasonable terms in the London insurance market at a reasonable
premium and subject to such excesses exclusions and conditions as are required
by the insurers) and in the event of any breach of this covenant by the Tenant
the same shall be deemed a Tenant’s Default SAVE that the obligations in this
paragraph 5.6.7.2 shall not apply to any Tenant which is a Health Service Body

 

  5.6.8

to pay any increased premium for any policy of insurance relating to the
Premises arising solely from the Tenant’s use of the Premises in accordance with
the Permitted Use]

 

  5.6.9

to comply with the Insurers’ requirements notified to the Tenant and those of
any competent authority notified to the Tenant regarding the Premises or use of
them;

 

  5.6.10

not to allow any dangerous or inflammable materials to be at the Premises
provided that the use of the Premises for the Permitted Use in a reasonable
manner and in accordance with the covenants on the part of the Tenant contained
in Clause 3.10.2 and Clause 3.20 shall not be in a breach of this covenant

 

  5.6.11

once it becomes aware to give immediate notice to the Landlord of any event or
circumstance which may lead to or affect an insurance claim.

 

  5.7

If the Premises are destroyed or so substantially damaged that the Landlord
reasonably believes at any time thereafter it will not be able to substantially
rebuild or reinstate for any reason (notwithstanding that the Landlord shall use
reasonable endeavours to rebuild or reinstate):

 

  5.7.1

the Landlord shall forthwith serve notice on the Tenant and

 

  5.7.2

either party may subsequently determine this Lease by not less than one month’s
written notice to the other such notice to be served within 12 months of the
date of damage or destruction

 

  5.8

If the Premises are destroyed or substantially damaged and shall not have been
substantially rebuilt or reinstated by a date three years after the date of
damage or destruction either party may within one month after such date serve on
the other written notice of determination of this Lease and the Lease shall be
determined with immediate effect

 

Page 26 This official copy is incomplete without the preceding notes page.  



--------------------------------------------------------------------------------

  5.9

Determination of the Lease pursuant to Clause 5.7 or 5.8 shall be without
prejudice to the antecedent rights either party may have against the other and
the Landlord and Tenant shall be entitled to the insurance monies in proportion
to their respective interests in the Premises under this Lease (it being assumed
for the purpose of such valuation that the Premises have not been damaged or
destroyed or otherwise affected by the Insured Risks and that the Lease remains
and will continue for the Term hereby granted in full force and effect as will
the reversionary interest of the Landlord) and in the event of any dispute as to
the amount or proportion of insurance monies the same shall be referred to
arbitration or expert determination as the parties shall agree and in default of
agreement by arbitration

 

6.

PROVISOS

 

  6.1

Agreement and Declaration

 

      

PROVIDED THAT AND IT IS AGREED AND DECLARED as set out in this Clause 6;

 

  6.2

Re-Entry

 

  6.2.1

If:

 

  6.2.1.1

the Rents (other than the Rent) or any other sums payable under this Lease are
not paid within 21 days after they become due ; or

 

  6.2.1.2

a Tenant’s Default occurs;

 

      

then the Landlord may re-enter the Premises and the Term will then end but
without prejudice to any accrued claim of either party against the other;

 

  6.3

Warranty concerning Use

 

      

The Landlord does not warrant that the Premises may be used for the Permitted
Use without breaching any Law.

 

  6.4

Landlord’s Estate

 

  6.4.1

In this Clause 6.4 “Permitted Person” means the Landlord, any Group Company of
the Landlord and anyone authorised by either of them.

 

  6.4.2

Subject to Clause 4.4 and the rights granted in Schedule 1 a Permitted Person
may at any time carry out any works to the Landlord’s Estate (excluding the
Premises) and/or may use the Landlord’s Estate as the Landlord thinks fit in its
reasonable discretion and the Permitted Person shall not be liable to the Tenant
nor shall the Tenant object or make a claim for disturbance and inconvenience
which results from the carrying out of those works in a reasonable manner or
that use so long as any works are completed as soon as reasonably practicable
PROVIDED THAT none of the developments alterations and/or rebuilding permitted
by this Clause shall adversely affect the Permitted Use of the Premises.

 

Page 27 This official copy is incomplete without the preceding notes page.  



--------------------------------------------------------------------------------

  6.4.3

Subject to Clause 4.4 and the rights granted in Schedule 1 a Permitted Person
may develop alter or re-build any part of the Landlord’s Estate whether or not
this obstructs or interferes with light or air to the Premises PROVIDED THAT no
machinery producing noise or vibration shall be placed by the Landlord on the
roof of the Premises AND PROVIDED FURTHER THAT none of the developments
alterations and/or rebuilding permitted by this Clause shall adversely affect
the Permitted Use of the Premises.

 

  6.4.4

The Tenant does not have and shall not acquire any easement right or privilege
over the Landlord’s Estate except for those (if any) granted in Schedule 1 and
section 62 of the Law of Property Act 1925 does not apply to this Lease.

 

  6.5

Notices

 

      

The rules about serving notices in section 196 of the Law of Property Act 1925
(as amended by the Recorded Delivery Service Act 1962) apply to any notice given
under this Lease (unless otherwise provided by statute) PROVIDED THAT so long as
Moorfields Eye Hospital National Health Service Trust is the Tenant any notice
shall be served on it at its address contained in this Lease and marked for the
attention of the Chief Executive or at such other address or to such other
officer as is notified in writing by the Tenant to the Landlord from time to
time.

 

  6.6

Understanding and Representations

 

  6.6.1

This Lease and the Development Agreement embody the entire understanding of the
parties.

 

  6.6.2

The Tenant acknowledges that it has not entered into this Lease relying wholly
or partly on any statement or representation made by or on behalf of the
Landlord unless the statement:

 

  6.6.3

was not capable of verification by search or enquiry of any statutory body; and

 

  6.6.4

it was either made in this Lease or in the Development Agreement or in writing
by the Landlord’s solicitors to the Tenant’s solicitors before its grant.

 

  6.7

Concessions to Tenant

 

      

If the Landlord allows the Tenant to defer the payment of any monies due under
this Lease, then those monies shall be deemed to fall due on the later date
allowed by the Landlord instead of the date they were originally due.

 

  6.8

Suspension of Services

 

      

The Landlord is entitled to suspend any services or Utilities to the Premises or
to stop or divert any Conduits while it carries out inspections or repairs
provided that reasonable prior written notice is given to the Tenant and
provided further that no such suspension diversion or stopping up which has any
material adverse effect on the Premises or any part thereof or on the use or
enjoyment of or access to the same shall be effected unless it is unavoidable or
avoidable only at a cost which the Landlord reasonably considers to be
disproportionate and in any event the Landlord shall use all reasonable
endeavours to minimise such material adverse effect and the Landlord shall
ensure at all times that the Tenant has reasonable access and supply of services
to and use of the Premises and that the Tenant’s enjoyment of the Premises is
not unreasonably adversely affected.

 

Page 28 This official copy is incomplete without the preceding notes page.  



--------------------------------------------------------------------------------

  6.9

Exclusion of liability

 

      

So far as allowed by Law, the Landlord is not responsible to the Tenant for
damage to the Premises or persons or property due to any neglect or default of
any occupier of, visitor to or person working in the Premises or any statutory
authority or the state or condition of the Premises save where due to the
Landlord’s negligence or breach of the Landlord’s obligations in this Lease;

 

  6.10

Disputes between Occupants

 

      

The Landlord’s Surveyor with the agreement of the Tenant may determine any
dispute between the Tenant and any owner occupier or tenant of the Landlord’s
Estate and the determination is conclusive and binding (save in the case of
manifest error) on the Tenant.

 

  6.11

Sale of Goods

 

  6.11.1

The Tenant irrevocably appoints the Landlord as its agent to store or dispose of
any items left by the Tenant or any other person at the Premises which are there
more than 14 days after the end of the Term.

 

  6.11.2

The Landlord after that time may store or dispose of those items as it thinks
fit without Liability to the Tenant but will account to the Tenant for the
proceeds of sale after deducting storage and sale costs.

 

7.

NEW TENANCY

 

    

This Lease is a new tenancy as defined in section 1 of the 1995 Act.

 

8.

EXCLUSION OF CONTRACTORS (RIGHTS OF THIRD PARTIES) ACT 1999

 

    

No person shall be entitled to enforce any provisions of this Lease who would
not have been so entitled but for the enactment of the Contracts (Rights of
Third Parties) Act 1999.

 

9.

STAMP DUTY

 

    

By virtue of Section 61(3) of the National Health Service and Community Care Act
1990 no stamp duty is payable by Moorfields Eye Hospital National Health Service
Trust on the grant of this Lease.

 

10.

CHARITIES ACT 1993

 

    

The land of which the Premises forms part has been held by or in trust for the
Landlord which is an exempt charity.

 

11.

AGREEMENT FOR LEASE

 

    

This Lease is granted pursuant to an agreement for lease contained in the
Development Agreement.

This Lease is executed as a deed and delivered on the date set out at the
beginning of this deed

 

Page 29 This official copy is incomplete without the preceding notes page.  



--------------------------------------------------------------------------------

SCHEDULE 1

Rights Granted

 

1.

Free passage of Utilities through the Conduits from time to time jointly serving
the Premises with the Landlord’s Estate and including any replacement of such
Conduits

 

2.

Subject first to obtaining the written consent of the Landlord (not to be
unreasonably withheld or delayed) the right to enter the Landlord’s Estate to
construct and lay new Conduits along routes previously agreed by the Landlord
(such agreement not to be unreasonably withheld or delayed) and to connect into
the Conduits on the Landlord’s Estate provided the same have sufficient capacity
and all such new Conduits exclusively serving the Premises shall become part of
the Premises

 

3.

The right subject to complying with all reasonable requirements of the Landlord
at reasonable times and on reasonable written notice (except in emergency which
shall include any occasion on which the cavity drainage pump or waste water sump
pump shall not be working) to enter through the Courtyard gate in Provost Street
and down the fire escape stairwell in Block B for the purpose of access to and
egress from the part of the Premises below Block B containing the cavity
drainage pump and the waste water sump pump to repair maintain replace or renew
the said plant and machinery

 

4.

In the case of fire or other emergency the right to cross the fire escape
stairwell in Block B and the Courtyard to exit through the gates to Britannia
Walk or Provost Street

 

5.

Such rights of entry (subject to giving any necessary notice) only upon such
parts of the Landlord’s Estate as are reasonably necessary for the proper
performance of the tenant’s covenants herein contained and only in such
circumstances where the work cannot reasonably be carried out from within the
Premises

 

6.

The right to display on any noticeboard provided for the purpose by the Landlord
in the Common Parts a sign stating the name and business of the Tenant and the
location of the Tenant within the Landlord’s Estate the style and size of such
sign to be approved by the Landlord (such approval not to be unreasonably
withheld)

 

7.

The right of support shelter and protection for the Premises by and from the
remainder of the Landlord’s Estate

 

8.

Subject to the provisions of Clause 4.2.3 the right at all reasonable times on
reasonable prior notice (save in an emergency) to enter onto the remainder of
the Landlord’s Estate in order to carry out any works referred to in Clause
4.2.3

 

9.

The right at all times to the free flow of air to the Premises through the
louvres of the Fresh Air Inlet and the louvres of the Service Tower and the
right to alter remove or replace the said louvres in the Service Tower and to
enter on to such parts of the Landlord’s Estate as are reasonably necessary in
order to exercise such right which right, if exercised, shall redesignate the
new louvres as part of the Premises and shall remove them from designation as
part of the Structure

 

10.

The right with the consent of the Landlord not to be unreasonably withheld or
delayed to use the Structure to affix and secure furniture plant machinery and
equipment and other matters to the Premises including without limitation to
drill into the Structure and leave bolts screws and other securing items in the
Structure but not so as to in any way adversely alter or affect the structural
integrity of the Structure including the right to enter on to such parts of the
Landlord’s Estate as are reasonably necessary in order to exercise this right in
such circumstances where the work cannot reasonably be carried out from within
the Premises PROVIDED THAT no such consent shall be required in the case of
drilling bolts screws and other securing items into the Structure which do not
exceed 100mm in depth

 

Page 30 This official copy is incomplete without the preceding notes page.  



--------------------------------------------------------------------------------

11.

Such temporary rights of entry and exit (subject to giving reasonable notice to
the Landlord) into and through the Landlord’s Car Park to the Premises for the
purposes of carrying out the Tenant’s Works (as defined in the Development
Agreement) until the completion of the Car Park Closure Works (as defined in the
Development Agreement).

 

12.

Such rights of entry (subject to giving reasonable notice to the Landlord and
having complied with all reasonable requirements of the Landlord as to security
of the Landlord’s Estate, working hours and working practices as are notified to
the Tenant in writing within five working days of such notice) onto or through
the immediately adjacent parts of the Landlord’s Estate to the Service Tower to
complete the Remaining Tower Works (as defined in the Development Agreement) in
the event that the Building Contractor (as therein defined) has abandoned the
Remaining Tower Works which it shall have deemed to have done if it has failed
to complete the Remaining Tower Works by a date three months after the Date for
Completion of the Remaining Tower Works (as therein defined).

Rights of entry in this Schedule for the purposes of carrying out works are
exercisable on reasonable written notice to the Landlord (save in the event of
emergency when no notice shall be required and the Trust may break and enter as
necessary) and are on the basis that the person exercising the right will make
good any damage caused by the exercise of the right and will cause as little
damage disturbance and interference as reasonably practicable to the Landlord’s
Estate and the occupiers thereof and that the person exercising such rights
indemnifies the Landlord in respect of all actions proceedings costs claims
losses and demands and any liability arising in any way directly or indirectly
as a result of the exercise of these rights.

 

Page 31 This official copy is incomplete without the preceding notes page.  



--------------------------------------------------------------------------------

SCHEDULE 2

Rights Excepted and Reserved

 

1.

To enter upon the Premises at any time and do any of the following:

 

  1.1

inspect them;

 

  1.2

comply with any Law relating to them;

 

  1.3

comply with any obligation in this Lease a superior lease or a mortgage;

 

  1.4

remedy a Tenant’s Default;

 

  1.5

build into any structures bounding or forming part of the Premises;

 

  1.6

inspect construct lay clean add to repair alter or carry out any other works to
any remaining parts of the Landlord’s Estate or any Conduits not comprised in
the Premises provided that no alterations or other works shall have a permanent
material adverse affect on the Conduits jointly serving the Premises and the
Landlord’s Estate and the Premises;

 

  1.7

make connection to any Conduits within the Premises which jointly serve the
Premises and the Landlord’s Estate and after that use them

 

  1.8

divert remove relay alter or carry out any other works to Conduits exclusively
serving the Premises but which lie or run outside the Premises provided that no
such works shall have a permanent material adverse affect on the use ad
enjoyment of the Premises for the Permitted Use

 

2.

The free and uninterrupted passage and running of all Utilities through and
along the Conduits from time to time within the Premises

 

3.

Subject to the rights granted in Schedule 1 and Clause 4.4.2 all rights of light
or air now subsisting or which might (but for this exception and reservation) be
acquired over the Landlord’s Estate

 

4.

The rights of support shelter and protection for the Landlord’s Estate by and
from the Premises

Rights of entry in this Schedule for the purposes of carrying out of works are
exercisable on reasonable prior written notice to the Tenant (save in the case
of emergency) and all rights of entry in this Schedule are on the basis that the
person exercising the right will make good any damage caused to the Premises
caused by the exercise of the right and will cause as little damage disturbance
and interference as reasonably practicable to the Premises and the Tenant’s
business and the person exercising such rights indemnifies the Tenant in respect
of all actions proceedings costs claims losses and demands and any liability
arising in any way directly or indirectly as a result of the exercise of those
rights.

 

Page 32 This official copy is incomplete without the preceding notes page.  



--------------------------------------------------------------------------------

SCHEDULE 3

Encumbrances

 

1.

The matters referred to at entries 2,4, and 6 of the Proprietorship Register and
entries 1, 2 and 3 of the Charges Register of title number EGL 249920 as
evidenced by Office Copy Entries dated 29 June 2000 annexed hereto

 

2.

The deed of covenant made between National Car Parks Limited (1) the Landlord
(2)

 

3.

An agreement dated 4 July 2000 made between London Borough of Hackney (1) and
the Landlord (2) pursuant to S106 of the Town and Country Planning Act 1990

 

4.

A lease to be made between the Landlord (1) and Propylion Limited (2) of part of
the Landlord’s Estate comprising Block A in the form of the draft annexed hereto

 

5.

A lease to be made between the Landlord (1) and J F Miller Properties Limited
(2) of part of the Landlord’s Estate comprising Block H in the form of the draft
annexed hereto

 

Page 33 This official copy is incomplete without the preceding notes page.  



--------------------------------------------------------------------------------

SCHEDULE 4

Landlord’s expenses and outgoings and other heads of expenditure in respect of
which the Tenant

is to pay a contribution by way of service charge

The reasonable and proper costs incurred by the Landlord or those managing the
Landlord’s Estate on the Landlord’s behalf of:

Part I

The Structure

 

1.

repairing maintaining replacing and where necessary renewing the Structure to a
reasonable standard and (as appropriate) decorating the Structure to a
reasonable standard

Part II

The Courtyard

 

1.

repairing and maintaining the Courtyard to a reasonable standard and keeping the
same clean, tidy and landscaped and when necessary lighted

 

2.

complying with planning requirements in respect of the landscaping in the
Courtyard

 

3.

providing such security and fire detector alarm prevention and fighting
equipment and services for the Courtyard as the Landlord in its reasonable
discretion considers necessary

Part III

The Common Parts (excluding the Courtyard)

 

1.

operating inspecting and maintaining in reasonable working order and condition
and repairing replacing (or renewing where necessary) all Conduits plant and
machinery from time to time in or serving the Premises jointly with the
remaining parts of the Landlord’s Estate (other than those Conduits plant and
machinery within the definition of the Premises)

Part IV

The Landlord’s Estate

 

1.

all business rates and water charges and any other existing or future rates
taxes duties charges assessments impositions and outgoings payable in respect of
the Structure, the Courtyard and the Common Parts (excluding the Courtyard)

 

Page 34 This official copy is incomplete without the preceding notes page.  



--------------------------------------------------------------------------------

2.

procuring a supply of water sewerage and electricity to the Structure, the
Courtyard and the Common Parts (excluding the Courtyard)

 

3.

providing noticeboards and signs in the Courtyard

 

4.

carrying out any other work or providing any other service which the Landlord
shall in its reasonable discretion consider appropriate for the benefit of the
Landlord’s Estate its facilities and amenities and the tenants of the Landlord’s
Estate or any of them or visitors thereto provided that such work or service
directly benefits the Premises

 

5.

complying with its insurance obligations set out in Clause 5 of this Lease

 

6.

the reasonable and proper fees of accountants surveyors engineers solicitors and
other professionals in connection with the carrying out of any work and the
provision of services and the administration of the Service Charge

 

7.

the reasonable and proper fees of any agents retained to manage the Landlord’s
Estate (or if no such managing agents are retained the equivalent thereof in
respect of the provision of such management by the Landlord) or (at the
discretion of the Landlord) ten per cent of the cost of providing the services
and paying the expenses referred to in this Schedule (excluding this paragraph)

 

8.

the reasonable and proper cost (including interest commission and banking
charges) of borrowing any necessary sums in connection with the provision of the
services or the payment of the expenses referred to in this Schedule

PROVIDED THAT in providing the services mentioned in this Schedule the Landlord
shall observe the requirements and recommendations of the Best Value legislation
and guidance promoted by the Housing Corporation

 

Page 35 This official copy is incomplete without the preceding notes page.  



--------------------------------------------------------------------------------

SIGNATURE PAGE

Executed as a Deed by Moorfields Eye Hospital

National Health Service Trust whose corporate

common seal was hereunto affixed in the presence of:-

Authorised Signatory:

Authorised Signatory:

 

THE COMMON SEAL of ISLINGTON &    ) SHOREDITCH LIMITED was hereunto affixed in
   ) the presence of:    ) Authorised Signatory:    LOGO [g660773dsp76a.jpg]
Signatory:    LOGO [g660773dsp76b.jpg]

 

Page 36 This official copy is incomplete without the preceding notes page.  